375 Mich. 624 (1965)
134 N.W.2d 673
WEBB
v.
WEBB.
Calendar No. 48, Docket No. 50,610.
Supreme Court of Michigan.
Decided May 11, 1965.
Maurice A. Merritt, for plaintiff.
James E. Nichols, for defendant guardian.
*626 SMITH, J.
Plaintiff filed a bill for absolute divorce September 4, 1962, and in it sought and obtained immediate injunctive relief. Service of process was duly made upon her husband, Stuart P. Webb, whose counsel thereafter entered a general appearance. Counter pleadings were filed but are not significant in the present determination. We are concerned here with the injunction served upon Mr. Webb which, among other things, restrained him from disposing of property. Four days before his death on May 27, 1963, defendant redesignated the beneficiary under 2 insurance policies, purportedly to eliminate his estranged wife, the plaintiff, as beneficiary. From an order declaring the decedent's act "in violation of injunction and restoring status of plaintiff as life insurance beneficiary", defendant grandchildren appeal.
The bill of complaint enumerates a large number of items under the heading of property, including the following:
"(o) Insurance on the life of the defendant in the face value of $40,000.
"(p) A retirement annuity contract with the defendant's employer, providing for retirement benefits, value unknown."
In the prayer of the complaint an injunction as to property was sought and granted, restraining defendant from "dissipating, disposing of, encumbering, assigning or transferring any of the property of these parties whether owned jointly or individually." The trial judge found that the defendant violated the injunction prior to his death by so changing the beneficiary under the insurance policies and accordingly ordered a return to the status quo, that is, prior to the deceased husband's violation.
*627 We think that the trial judge was eminently correct. In the first place, we agree that the redesignation of beneficiary was in violation of the injunction. Where a party clearly specifies in the complaint property interests sought to be reached in a divorce action, proper service being had upon the opposite party, the injunctive language quoted above is sufficient to inform the enjoined party of what he is restrained. Without the necessity of attempting to delineate whether the wife beneficiary had a contingent interest or a mere expectancy, or some other property interest, the injunction so issued was sufficient to cover the wife's interest in the insurance before redesignation of beneficiary.
Next, we consider it inapt to discuss whether or not a divorce action survives death under PA 1961, No 236, § 2921 (CLS 1961, § 600.2921 [Stat Ann 1962 Rev § 27A.2921]), which provides that "all actions and claims survive death." Only this is necessary. It needs no citation that for violation of injunction, a court, under its general powers, may order a return to the status quo. This is what the lower court ordered and what we affirm. Transfers of property in violation of an injunction are invalid and may be set aside by the party to a divorce suit, and subsequent death of the injunction violator does not prevent the court from exercising such power. Candler v. Wallace Candler, Inc., 365 Mich 613. See, also, Candler v. Donaldson (CCA 6), 272 F2d 374.
Affirmed. Costs to appellee.
T.M. KAVANAGH, C.J., and DETHMERS, BLACK, SOURIS, O'HARA, and ADAMS, JJ., concurred.
KELLY, J., did not sit.